Citation Nr: 0819324	
Decision Date: 06/11/08    Archive Date: 06/18/08

DOCKET NO.  03-10 586	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New 
Orleans, Louisiana


THE ISSUE

Entitlement to service connection for a lumbar spine 
disorder.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Anthony M. Flamini, Associate Counsel


INTRODUCTION

The veteran had active service from January 1980 to January 
2000. 

This matter comes before the Board of Veterans' Appeals 
(Board) from a rating decision of the Department of Veterans 
Affairs (VA) Regional Office (RO) in New Orleans, Louisiana.

The matter was previously before the Board in March 2007, at 
which time the claim was denied.  The veteran appealed that 
decision to the United States Court of Appeals for Veterans 
Claims (Court).  In a October 2007 Order, the Court vacated 
the March 2007 Board decision and remanded the matter back to 
the Board for development consistent with the parties' Joint 
Motion for Remand (Joint Motion).

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

In March 2004, the Board initially remanded this case to the 
RO so that an appropriate VA examination could be conducted 
to determine the etiology of the veteran's lumbar spine 
disorder.  The remand instructions specifically asked the 
examiner to "render an opinion regarding whether it is at 
least as likely as not (probability of  50 percent or better) 
that any upper extremity disorder and any lumbar spine 
disorder are associated with the symptoms noted during 
service."

The veteran was afforded a VA spine examination in June 2005.  
The examiner concluded that, "There is no definite way that 
I can connect his low back pain with his service-connected 
weightlifting."  Furthermore, the examiner did not address 
diagnoses rendered in previous VA examinations; namely, a 
September 2004 diagnosis of minimal vertebral disc narrowing 
at L5-S1 of the lumbar spine and a February 2002 diagnosis of 
chronic episodic mechanical back pain with documentation of 
positive lumbar sprain in the lower lumbar region.  

As noted above, the Veterans Claims Court vacated the Board's 
March 2007 decision denying the claim because it relied on 
the June 2005 VA examination report, which it deemed 
inadequate.  The Board is obligated by law to ensure that the 
RO complies with its directives.  Compliance by the RO is 
neither optional nor discretionary.  Where the remand orders 
of the Board are not complied with, the Board errs as a 
matter of law when it fails to ensure compliance.  See 
Stegall v. West, 268, 271 (1998).  As noted in the Joint 
Motion, the June 2005 VA examiner failed to comply with the 
directives contained in the Board's March 2004 remand by not 
using the proper standard of proof.  

Accordingly, the case is REMANDED for the following action:

1.  Schedule the veteran for an 
appropriate VA examination to determine 
the etiology of his lumbar spine disorder.  
The claims folder must be available to the 
examiner for review for the examination.  
The examiner is asked to review all 
pertinent medical evidence and address the 
diagnoses rendered in previous VA 
examinations: minimal vertebral disc 
narrowing at L5-S1 of the lumbar spine, 
chronic episodic mechanical back pain, and 
positive lumbar sprain in he lower lumbar 
region.  

Based on current examination and review of 
the claims folder, the examiner is asked 
to offer an opinion as to whether it is at 
least as likely as not that the veteran's 
current lumbar spine disorder is related 
to the low back symptomatology reflected 
in service.  The term "at least as likely 
as not" does not mean within the realm of 
medical possibility, but rather that the 
weight of medical evidence both for and 
against a conclusion is so evenly divided 
that it is as medically sound to find in 
favor of that conclusion as it is to find 
against it.  If the examiner cannot 
provide the requested opinion without 
resorting to speculation, the examination 
report should so state.

2.  The RO should then readjudicate the 
issue on appeal.  If the disposition 
remains unfavorable, the RO should furnish 
the veteran and his representative a 
supplemental statement of the case and 
afford the applicable opportunity to 
respond.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2007).



_________________________________________________
L. HOWELL
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).



